EX-99.16.17.a PROXY TABULATOR P.O. BOX 9112 FARMINGDALE, NY 11735 To vote by Internet 1) Read the Proxy Statement and have the proxy card below at hand. 2) Go to website www.proxyvote.com 3) Follow the instructions provided on the website. To vote by Telephone 1) Read the Proxy Statement and have the proxy card below at hand. 2) Call 1-800-690-6903 3) Follow the instructions. To vote by Mail 1) Read the Proxy Statement. 2) Check the appropriate box on the proxy card below. 3) Sign and date the proxy card. 4) Return the proxy card in the envelope provided. Note: If you vote by Internet or Telephone, please do not mail your card. TO VOTE, MARK BLOCKS BELOW IN BLUE OR BLACK INK AS FOLLOWS: 1 KEEP THIS PORTION FOR YO UR RECORDS DETACH AND RETURN THIS PORTION ONLY THIS PROXY CARD IS VALID ONLY WHEN SIGNED AND DATED. OLD MUTUAL HIGH YIELD FUND (the “Target Fund”) AN INVESTMENT PORTFOLIO OF OLD MUTUAL FUNDS II This proxy is solicited by the Board of Trustees, which recommends voting “FOR” these proposals. For Against Abstain 1.To approve an Agreement and Plan of Reorganization between the Target Fund and First Eagle High Yield Fund (the “Acquiring Fund”), a series of the First Eagle Funds, providing for: (a) the acquisition of all of the assets and assumption of liabilities of the Target Fund by the Acquiring Fund in exchange for shares of a corresponding class of the Acquiring Fund; (b) the distribution of such shares to the shareholders of the Target Fund; and (c) the liquidation and termination of the Target Fund. 2.To approve an interim sub-advisory agreement by and between Old Mutual Capital, Inc. and First Eagle Investment Management, LLC (“First Eagle”), which is necessary for First Eagle to receive the sub-advisory fees held in escrow for its services provided to the Old Mutual High Yield Fund during the period October 1, 2011 through the earlier of the closing date the Reorganization or 150 days from the effective date of the Interim Agreement. [_] [_] [_] PROXIES ARE AUTHORIZED TO VOTE, IN THEIR DISCRETION, UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF. Please vote, sign and date this proxy card and return it in the enclosed envelope. Please sign this proxy exactly as shareholder name appears hereon. When shares are held by joint tenants, both must sign. When signing as attorney, executor, administrator, trustee or guardian, please give full title as such. If a corporation, please sign in full corporate name by president or other authorized officer. If a partnership, please sign in partnership name by authorized person. Signature [PLEASE SIGN WITHIN BOX] Date Signature [PLEASE SIGN WITHIN BOX] Date Important Notice Regarding the Availability of Proxy Materials for the Special Meeting: The Notice of Special Meeting of Shareholders and Proxy Statement are available at www.proxyvote.com. 2 OLD MUTUAL FUNDS II OLD MUTUAL HIGH YIELD FUND NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD DECEMBER 28, 2011 The undersigned shareholder of Old Mutual High Yield Fund (the “Fund”), an investment portfolio of Old Mutual Funds II, hereby appoints Julian F. Sluyters and Kathryn L. Santoro, and each of them, the attorneys and proxies of the undersigned, with full power of substitution, to vote as indicated below, all of the shares of beneficial interest of the Fund standing in the name of the undersigned at the close of business on November 18, 2011, at the Special Meeting of Shareholders (the “Meeting”) to be held at the offices of Old Mutual Capital, Inc. located at 4643 South Ulster Street, Suite 700, Denver, Colorado 80237 on December 28, 2011 at 10:00 a.m. Mountain Time, and at any and all adjournments or postponements thereof, with all of the powers the undersigned would possess if personally present and especially (but without limiting the general authorization and power hereby given) to vote as indicated on the proposal, as more fully described in the Proxy Statement for the Meeting. THE BOARD OF TRUSTEES RECOMMENDS THAT YOU VOTE “FOR” THE PROPOSALS OUTLINED ON THE REVERSE SIDE. IF SIGNED AND DATED, THIS PROXY WILL BE VOTED “FOR” THE PROPOSALS UNLESS OTHERWISE INDICATED ON THE REVERSE. PLEASE SIGN ON REVERSE SIDE
